Case 1:19-cv-00805-AJT-TCB Document 27 Filed 09/30/20 Page 1 of 2 PageID# 160
Case 1:19-cv-00805-AJT-TCB Document 27 Filed 09/30/20 Page 2 of 2 PageID# 161




          ORDERED that the Magislralc Judge's Report and Recommendation [Doc. No. 24] be,

and the same hereby is, ADOPTED; and it is further

          ORDERED that Defendant·s Motion for Summary Judgment [Doc. No. 19] be. and the

same hereby is, GRANTED, and the decision of the Commissioner is hereby affirmed; and it is

further

          ORDERED that Plaintiffs Motion for Summary Judgment [Doc. No. 16] be. and the

same hereby is, DENIED.

          The Clerk is directed to forward copies of this Order to all counsel of record and the

Clerk is directed to entered judgment in favor of the Defendant pursuant to Fed. R. Civ. P. 58.




Alexandria, Virginia
September 30, 2020
